Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 1 recites the limitation, “Method for performing vehicle operation analysis of a driver…” However, it appears that the applicant intended to state, “A method for performing vehicle operation analysis of a driver…”
Claim 5 recites the limitation, “wherein, in case it is determined that the data of the automated authentication match, data retrieval and data analysis is continued in the actual session, and, otherwise, a notification is issued and the data retrieval session is stopped and the data retrieved so far during the actual data retrieval session is deleted.” This limitation uses three different terms (highlighted above) to refer to a “data retrieval session.” However, it appears that these terms each refer to the same concept. This limitation should be modified to maintain consistent terminology throughout the claim.
Claim 8 recites the limitation, “a result of the risk analysis, in particular the driver-specific risk factor, is stored in the mobile device.” It appears that the “driver-specific risk factor” refers to the “driver-specific safety factor” recited in claim 1. This is supported by Page 4, Lines 12-16 of the applicant’s specification which refers to a driver-specific safety/risk factor. However, in order to improve the clarity of the claims, these terms should be modified to maintain consistent terminology within the claims. The term “driver-specific risk factor” is also recited in claims 9-11. For the purpose of examination, it is interpreted that the terms “driver-specific risk factor” and “driver-specific safety factor” are synonymous. 
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC §112
3.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4-9, 11, and 13 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 4 recites the limitation, “retrieved data of the driver operating the vehicle since the start of the actual data retrieval session is compared to the historical data…” There is insufficient antecedent basis for this limitation in the claim. Specifically, the examiner notes that claim 1, from which claim 4 depends, does not recite the initiation of an “actual data retrieval session.” However, claim 2 does recite limitations for initiating a data retrieval session. Therefore, for the purpose of examination, it is interpreted that claim 4 was intended to state, “retrieved data of the driver operating the vehicle since the start of an actual data retrieval session is compared to the historical data.”
Since claims 5-7 include the respective limitations of claim 4, these claims are rejected for the grounds and rationale used to reject claim 4. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim 8 recites the limitation, “wherein a risk analysis of the authenticated driver is performed during and/or after each data retrieval session…” There is insufficient antecedent basis for this limitation in the claim. Similarly, as described above regarding claim 4, claim 1, from which claim 8 depends, does not recite any limitation that refers to a “data retrieval session.” However, claim 2 does recite limitations for initiating a data retrieval session. Therefore, for the purpose of examination, it is interpreted that claim 8 was intended to state, “wherein a risk analysis of the authenticated driver is performed during and/or after a data retrieval session…”
Appropriate correction or clarification of this claim is required.  No new matter may be added.

	Claims 8 and 9 refer to a “risk analysis.” For example, claim 8 recites the limitation, “The method according to claim 1, wherein a risk analysis of the authenticated driver…” Similarly, claim 9 recites the limitation, “The method according to claim 1, wherein the risk analysis includes…” It appears that these claims are both referring to the “analysis” that is performed in claim 1 (i.e., “performing analysis of the retrieved data in the mobile device,” see claim 1). However, the wording of the claim suggests that the “risk analysis” (recited in claims 8 and 9) is separate from the “analysis” performed in claim 1. Appropriate modifications should be made to these claims to clarify whether they are further limiting the “analysis” performed in claim 1, or if they are performing a “risk analysis” that is separate from the “analysis” performed in claim 1. For the purpose of examination, it is interpreted that the “risk analysis” recited in claims 8 and 9 further limits the “analysis” performed in claim 1.
	Appropriate correction or clarification of this claim is required.  No new matter may be added.

	Claim 8 recites the limitation, “The method according to claim 1, wherein a risk analysis of the authenticated driver is performed…” There is insufficient antecedent basis for this limitation in the claims. Specifically, the examiner notes that claim 1, from which claim 8 depends, does not recite a process for “authenticating” the driver. However, this authentication process is recited in claims 2, 4, and 5. For the purpose of examination, it is interpreted that this limitation of claim 8 recites, “The method according to claim 1, wherein a risk analysis of the 
Since claim 9 has the substantially same issue as claim 8 (e.g., claim 9 refers to “the authenticated driver”), claim 9 is rejected for the grounds and rationale used to reject claim 8. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Claim 11 recites the limitation, “The method according to claim 1, wherein the data of a driver including the risk factor of the driver stored on the remote computer can be accessed by a person …” There is insufficient antecedent basis for this limitation in the claims. Specifically, the examiner notes that claim 1, from which claim 11 depends, does not recite a limitation stating that the risk factor of the driver is stored on the remote computer. For the purpose of examination, it is interpreted that this limitation states, “The method according to claim 1, wherein the data of a driver including the risk factor of the driver is stored on the remote computer and can be accessed by a person…”
	Appropriate correction or clarification of this claim is required.  No new matter may be added.

	Claim 13 recites the limitation, “A Mobile device having the computer program product according to claim 12 installed thereon so that it is configured to carry out the method according to at least one of the preceding method claims.” However, the examiner notes that claim 13 is claimed in independent form. Therefore, it is unclear how independent claim 13 could be dependent on a dependent method claim (e.g. claims 2-11 which are dependent on claim 1). For the purpose of examination, it is interpreted that claim 13 states, “A Mobile device having the computer program product according to claim 12 installed thereon so that it is configured to carry out the method according to claim 1.”
	Appropriate correction or clarification of this claim is required.  No new matter may be added.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

Alice/Mayo 2-Step Analysis
6.	Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
7.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Additionally, claims 1-13 are directed to the statutory category of a process (claims 1-11), article of manufacture (claim 12), and a machine (claim 13); wherein the machine and article of manufacture are substantially directed to the subject matter of the process (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
8.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
Method for performing vehicle operation analysis of a driver, comprising: 
adding a driver-specific identifier to the retrieved data which identifies the driver of the vehicle irrespective of the vehicle that is used; 
performing analysis of the retrieved data… wherein the analysis includes extracting driver-specific vehicle operation schemes and/or calculating a driver-specific safety factor.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., mitigating risk -- here, determining a driver safety score). However, claim 1 may also be categorized as reciting mathematical concepts because it recites limitations for calculating a driver-specific safety factor (i.e. a risk score).

Step 2A, Prong 2
9.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a mobile device, a vehicle, data providing units, and a remote computer). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
retrieving data related to the operation of the vehicle via a mobile device, wherein the mobile device is placed inside the vehicle and the retrieved data is data that is at least provided by data providing units included in the mobile device.
	This limitation simply recites a method step for gathering data relating to the operation of a vehicle from a mobile device located in a vehicle. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
10.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a mobile device, a vehicle, data providing units, and a remote computer), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Page 22). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering) have been revaluated in Step 2B:
retrieving data related to the operation of the vehicle via a mobile device, wherein the mobile device is placed inside the vehicle and the retrieved data is data that is at least provided by data providing units included in the mobile device.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
11.	Independent claims 12 and 13 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 12 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 12 and 1 is that claim 12 is drafted as a computer program product rather than as a method. Similarly, as described above regarding claim 1, claim 12 recites generic computer components (e.g. a computer program product, a mobile device, a vehicle, data providing units, and a remote computer) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 12, claim 12 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 13 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 13 and 1 is that claim 13 is drafted as a mobile device rather than as a method. Similarly, as described above regarding claim 1, claim 13 recites generic computer components (e.g. a computer program product, a mobile device, a vehicle, data providing units, and a remote computer) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 13, claim 13 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
12.	Dependent claims 2-11 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claim 2 simply refines the abstract idea because it recites process steps that falls under the category of organizing human activity (e.g., initiating a session during which data may be retrieved, and authenticating the driver) as described above regarding claim 1. 
	Claim 3 simply further refines the process for retrieving data related to the operation of the vehicle as recited in claim 1. Merely stating that the data is retrieved from data providing units that are included in the vehicle, or external to the vehicle, amounts to no more than merely applying generic computing components to perform the process of gathering data relating to the operation of the vehicle. Additionally, simply stating that the retrieved data is “saved” in connection with a time/position of the vehicle and a user identifier amounts to no more than merely storing data, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity ((See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Claim 4 simply refines the abstract idea because it recites process steps that falls under the category of organizing human activity (e.g., authenticating the driver of the vehicle based on a comparison between collected data and historical data) as described above regarding claim 1. Simply stating that the historical data is saved on the mobile device or the remote computer amounts to no more than merely storing data, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity ((See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Claim 5 simply refines the process for retrieving data related to the operation of the vehicle, as described in claim 1, by placing a condition for allowing the data to be retrieved by the mobile device (i.e., the user must be authenticated before data may be retrieved). Such a limitation does not provide any indication of an improvement to any technology or technological field. Additionally, claim 5 also states that a notification is output the user and the retrieved data is deleted when the user cannot be authenticated. This limitation amounts to no more than mere data outputting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claim 6 simply provides further definition to the “historical data” recited in claim 4. Simply stating that the historical data comprises patterns, clusters, and/or bands that are updated when a user begins a driving session does not provide any indication of an improvement to any technology or technical field. Rather, this merely defines the type of data that is used to perform the authentication of the user. 
	Claim 7 recites several process steps for plotting one or more values retrieved from the data providing units over time. These limitations amount to no more than mere data outputting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). The examiner additionally notes that claim 7 recites limitations that may be categorized as mathematical concepts because it recites methods for plotting data points (e.g., plotting data on a graph).
	Claim 8 states that a risk analysis of the driver is performed during/after each data retrieval session to calculate a driver safety factor. This limitation simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity and/or mathematical concepts as described above regarding claim 1. Additionally, claim 8 states that the results of the risk analysis are stored/updated in the mobile device and/or the remote computer. Such a limitation amounts to no more than merely storing data, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity ((See MPEP 2016.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Claim 9 recites several process steps for generating “predefined evaluation curves” that display the results of the risk analysis. These limitations amount to no more than mere data outputting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). The examiner additionally notes that claim 7 recites limitations that may be categorized as mathematical concepts because it recites methods for plotting data points (e.g., plotting data on a graph).
	Claim 10 states that states that feedback is output the user if boundary values are exceeded. This limitation amounts to no more than mere data outputting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claim 11 simply sates that data regarding the driver may be accessed by a third party of the third party is authorized by the user. This limitation simply refines the abstract idea because it recites a process step (e.g., authorizing a third party to access driver data) that falls under the category of organizing human activity as described above regarding claim 1. 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14.	Claims 1-3, 8, 10, 12, and 13 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Fields (U.S. Pre-Grant Publication No. 20210272207).

Claim 1
	Regarding claim 1, Fields teaches:
Method for performing vehicle operation analysis of a driver, comprising (See at least the Abstract: Describes a method for determining a driving score for an individual):
retrieving data related to the operation of the vehicle via a mobile device (See at least Paragraph 233: telematics data regarding vehicle operation of the vehicle may be collected using one or more sensors. The sensors may be included within a mobile computing device),
wherein the mobile device is placed inside the vehicle and the retrieved data is data that is at least provided by data providing units included in the mobile device (See at least Paragraph 233: The mobile computing device is located within the vehicle and includes a plurality of sensors [i.e., data providing units]);
adding a driver-specific identifier to the retrieved data which identifies the driver of the vehicle irrespective of the vehicle that is used (See at least Paragraph 234: The mobile computing device may determine a driver and/or time period of vehicle operation based upon the received data and may further associate the determined driver and/or time period with the telematics data [e.g., via an identifier]. The identity of the driver is linked to the telematics data and, as a result, is independent of the specific vehicle being driven [i.e. the telematics data may be gathered from any vehicle]);
performing analysis of the retrieved data in the mobile device, and/or sending the retrieved data to a remote computer and performing analysis of said data in the remote computer (See at least Paragraph 235: the mobile computing device or external computing device may identify one or more driving events indicative of improper or prohibited driving behavior based upon the received telematics data [i.e., the mobile device may perform analysis of the telematics data]),
wherein the analysis includes extracting driver-specific vehicle operation schemes and/or calculating a driver-specific safety factor (See at least Paragraph 237: A cumulative score [i.e., a driver-specific safety score] may be maintained during vehicle operation).

Claim 2
	Regarding claim 2, Fields teaches:
wherein a data retrieval session is started automatically when a predetermined condition is fulfilled or a data retrieval session is started manually by the driver (See at least Paragraph 283: The one or more processors may detect or determine which individual within a household is driving a vehicle or is positioned to drive the vehicle (i.e., sitting in the driver’s seat) at the outset of a vehicle trip by analyzing sensor data from one or more vehicle-mounted sensors [i.e., the system begins collecting data at the outset of a trip]) and,
each time before a data retrieval session is started, a manual authentication of the driver is performed based on which the driver-specific identifier is set for said data retrieval session (See at least Paragraph 283: The driver is authenticated by one or more of the following: PIN, voice recognition, facial scan, finger print scan, retina scan, authenticated key fob, and/or presence and/or identification of a mobile device [i.e. the driver is identified/authenticated as associated with the trip/session]).

Claim 3
	Regarding claim 3, Fields teaches:
wherein the retrieved data is additionally retrieved from data providing units included in the vehicle or by vehicle-external data providing units when the mobile device is connected to the vehicle (See at least Paragraph 233: The telematics data may be collected locally by a mobile computing device within the vehicle, or the telematics data may be collected by an external computing device [such as a remote server associated with an insurer, the vehicle owner, or a third-party monitoring service]) and,
the retrieved data is saved in connection with a time and/or an actual position of the vehicle and with the driver-specific identifier (See at least Paragraph 233: The telematics data may include information regarding the times, locations, and manners of vehicle operation [Also see Paragraph 234]).

Claim 8
	Regarding claim 8, Fields teaches:
wherein a risk analysis of the authenticated driver is performed during and/or after each data retrieval session based on the retrieved data and historical data in order to calculate the driver-specific safety factor (See at least Paragraph 237: Alerts or notifications may be generated in when a vehicle trip has been completed. The alerts may include information regarding a driver score [i.e., a driver-specific safety factor]) and,
a result of the risk analysis, in particular the driver-specific risk factor, is stored in the mobile device and/or the remote computer, wherein an existing result of the risk analysis is updated based on the actual risk analysis (See at least Paragraph 237: The system may maintain a cumulative score regarding the driver [i.e. the score is continuously updated]. The scores are generated and maintained by the mobile computing device).

Claim 10
	Regarding claim 10, Fields teaches:
wherein a feedback is output to the driver while driving including indicating the risk factor and/or outputting a notification if boundary values are exceeded (See at least Paragraphs 238 and 239: An interested party may be presented with an option to present immediate feedback to the driver. This may include sending messages or images to be presented to the driver via the mobile computing device. The alerts or notifications may be sent in real-time for some driving events or when cumulative driving behavior becomes unacceptable [i.e., if a boundary value of the score is exceeded]).

 Claim 12
	Regarding claim 12, Fields teaches:
A Computer program product which is enabled to be operated on a mobile device and being configured to carry out the method according to claim 1 (See at least the Abstract: Describes a method for determining a driving score for an individual. The method may be implemented on a program memory [e.g., non-transitory computer-readable media storing instructions] included within the mobile computing device [See Paragraphs 81 and 82]):
retrieving data related to the operation of the vehicle via a mobile device (See at least Paragraph 233: telematics data regarding vehicle operation of the vehicle may be collected using one or more sensors. The sensors may be included within a mobile computing device),
wherein the mobile device is placed inside the vehicle and the retrieved data is data that is at least provided by data providing units included in the mobile device (See at least Paragraph 233: The mobile computing device is located within the vehicle and includes a plurality of sensors [i.e., data providing units]);
adding a driver-specific identifier to the retrieved data which identifies the driver of the vehicle irrespective of the vehicle that is used (See at least Paragraph 234: The mobile computing device may determine a driver and/or time period of vehicle operation based upon the received data and may further associate the determined driver and/or time period with the telematics data [e.g., via an identifier]. The identity of the driver is linked to the telematics data and, as a result, is independent of the specific vehicle being driven [i.e. the telematics data may be gathered from any vehicle]);
performing analysis of the retrieved data in the mobile device, and/or sending the retrieved data to a remote computer and performing analysis of said data in the remote computer (See at least Paragraph 235: the mobile computing device or external computing device may identify one or more driving events indicative of improper or prohibited driving behavior based upon the received telematics data [i.e., the mobile device may perform analysis of the telematics data]),
wherein the analysis includes extracting driver-specific vehicle operation schemes and/or calculating a driver-specific safety factor (See at least Paragraph 237: A cumulative score [i.e., a driver-specific safety score] may be maintained during vehicle operation).

Claim 13
	Regarding claim 13, Fields teaches:
A Mobile device having the computer program product according to claim 12 installed thereon so that it is configured to carry out the method according to at least one of the preceding method claims (See at least the Abstract: Describes a method for determining a driving score for an individual. The method may be implemented on a mobile computing device comprising program memory [e.g., non-transitory computer-readable media storing instructions] [See Paragraphs 81 and 82]):
retrieving data related to the operation of the vehicle via a mobile device (See at least Paragraph 233: telematics data regarding vehicle operation of the vehicle may be collected using one or more sensors. The sensors may be included within a mobile computing device),
wherein the mobile device is placed inside the vehicle and the retrieved data is data that is at least provided by data providing units included in the mobile device (See at least Paragraph 233: The mobile computing device is located within the vehicle and includes a plurality of sensors [i.e., data providing units]);
adding a driver-specific identifier to the retrieved data which identifies the driver of the vehicle irrespective of the vehicle that is used (See at least Paragraph 234: The mobile computing device may determine a driver and/or time period of vehicle operation based upon the received data and may further associate the determined driver and/or time period with the telematics data [e.g., via an identifier]. The identity of the driver is linked to the telematics data and, as a result, is independent of the specific vehicle being driven [i.e. the telematics data may be gathered from any vehicle]);
performing analysis of the retrieved data in the mobile device, and/or sending the retrieved data to a remote computer and performing analysis of said data in the remote computer (See at least Paragraph 235: the mobile computing device or external computing device may identify one or more driving events indicative of improper or prohibited driving behavior based upon the received telematics data [i.e., the mobile device may perform analysis of the telematics data]),
wherein the analysis includes extracting driver-specific vehicle operation schemes and/or calculating a driver-specific safety factor (See at least Paragraph 237: A cumulative score [i.e., a driver-specific safety score] may be maintained during vehicle operation).


Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fields (U.S. Pre-Grant Publication No. 20210272207) in view of Matus (U.S. Pre-Grant Publication No. 20170142556).

Claim 4
	Regarding claim 4, Fields does not explicitly teach, but Matus, however, does teach:
wherein an automated authentication of the driver is performed after a predetermined time of operating the vehicle by the driver using historical data (See at least Paragraphs 42 and 44: Describes a system for identifying the driver status regarding the identity of a driver of a vehicle. The patterns for the user of the telematic application and/or other drivers of a vehicle are collected and characterized through historical DSI data. If collected DSI data correspond to those of the user, then the device may be determined to be in a driver mode [i.e., the user associated with the device is likely the driver]. The driver status may not be determined until the vehicle is in route or has completed travel [i.e., after a predefined period of time]),
wherein the historical data is analyzed retrieved data of the same driver of previous data retrieval sessions of operating the same or another vehicle which is saved on the mobile device and/or the remote computer (See at least Paragraph 42: The system compares gathered DSI data to historical data stored locally on a mobile electronic device); and
retrieved data of the driver operating the vehicle since the start of the actual data retrieval session is compared to the historical data in order to determine whether the data matches with each other (See at least Paragraph 42: The historical data is compared to the gathered DSI data to determine if the user associated with the device is the likely driver).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fields and Matus in order to create a new and useful system and method for determining a driver status in a telematic application (Matus: Paragraph 4). This is accomplished by comparing collected data with historical data associated with a driver.

	
Claim 6
	Regarding claim 6, Fields does not explicitly teach, but Matus, however, does teach:
wherein the historical data includes driver-specific vehicle operation schemes including patterns, clusters and/or bands which are specific for the driver (See at least Paragraph 42: Patterns for the user of the telematic application and/or other drivers of a vehicle are collected and characterized through historical DSI data),
wherein the patterns, clusters and/or bands are updated by newly retrieved data each time the driver starts a further driving session (See at least Paragraphs 45 and 46: Telematics data may be stored/updated in association with a particular driver. The telematics data includes driving patterns of the driver [See Paragraph 49]); and
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fields and Matus in order to create a new and useful system and method for determining a driver status in a telematic application (Matus: Paragraph 4). This is accomplished by comparing collected data with historical data associated with a driver.


17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fields (U.S. Pre-Grant Publication No. 20210272207) in view of Matus (U.S. Pre-Grant Publication No. 20170142556), and in further view of Biemer (U.S. Patent No. 10600258).

Claim 5
	Regarding claim 5, the combination of Fields and Matus does not explicitly teach, but Biemer, however, does teach:
wherein, in case it is determined that the data of the automated authentication match, data retrieval and data analysis is continued in the actual session, [[and, otherwise, a notification is issued and the data retrieval session is stopped and the data retrieved so far during the actual data retrieval session is deleted]] (See at least Col. 13, Lines 54-67: Describes a system for identifying a driver of a vehicle. After comparing and matching driving patterns to determine a specific driver, additional driving data from the driving trip may be collected and transmitted to various entities and used for various different purposes, such as vehicle or driver insurance or financing. Examiner’s Note: Claim 5 recites multiple steps that only need to be performed if certain conditions are met. Due to the language in these limitations, data retrieval and analysis is continued only if certain conditions are met [i.e., the data of the automated authentication match]. Similarly, a notification is issued, the data retrieval session is stopped, and the data retrieved so far during the actual data retrieval session is deleted only when the conditions are not met [i.e., the data of the automated authentication do not match]. Specifically, the steps recited in claim 5 are mutually exclusive. Thus, if the data of the automated authentication match and the data retrieval and analysis are continued, the remaining steps of claim 5 need not be performed in the method as recited. Thus, the broadest reasonable interpretation of claim 5 encompasses a method where only the step of, “in case it is determined that the data of the automated authentication match, data retrieval and data analysis is continued in the actual session” is performed (See Ex Parte Schulhauser, No. 2013-007847 (P.T.A.B. April 28, 2016))).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fields, Matus, and Biemer in order to differentiate between multiple drivers that may use the same vehicle (Biemer: Col. 1, Lines 37-52). Differentiating between drivers allows various third parties (e.g., insurance companies) to utilize data collected during a specific trip to make various decisions regarding the driver (e.g., offering insurance discounts, suggesting new insurance plans, etc., See Col. 14, Lines 16-31).
	

18.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fields (U.S. Pre-Grant Publication No. 20210272207) in view of Matus (U.S. Pre-Grant Publication No. 20170142556), and in further view of Stankoulov (U.S. Pre-Grant Publication No. 20170148350).

Claim 7
	Regarding claim 7, the combination of Fields and Matus does not explicitly teach, but Stankoulov, however, does teach:
wherein driver-specific patterns are generated by plotting output values of one or more data providing units over time, by dividing the plotted curve of output values in one or more driving sectors and by extracting driver-specific information for each driving sector (See at least Paragraph 136: Describes a system for plotting driver behavior. The system may generate a plot that describes driver behavior [e.g., driving speed] over time. The plot may be divided into sections defined by various points along the vehicle's path [i.e., driving sectors]),
driver-specific clusters are generated by clustering output values of one or more data providing units (See at least Paragraph 97: Various sections of a road may be shared by a plurality of paths. These sections may be grouped [i.e., clustered] to allow minimization of memory usage and efficient processing); and
driver-specific bands are generated by plotting output values of one or more data providing units over time and by saving a minimum value and a maximum value of the output values for each driving sector (See at least Paragraph 84: Statistics for a plurality of curves [i.e., plots] may be analyzed to determine minimum and maximum values. The curves may be divided into sections defined by various points along the vehicle's path [i.e., driving sectors, see Figure 14]);
wherein the dividing into one or more driving sectors is carried out based on predefined conditions (See at least Paragraph 93: Vehicle paths may be divided into sections based on various conditions [e.g., each path section comprises an equal number of points as each other path section]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fields, Matus, and Stankoulov in order to facilitate the collection of information related to the contributing causes of vehicle incidents, such as accidents, and provide objective driver evaluation to determine the quality of driving practices (Stankoulov: Paragraph 3).


19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fields (U.S. Pre-Grant Publication No. 20210272207) in view of Skagius (U.S. Patent No. 11302209).

Claim 9
	Regarding claim 9, Fields does not explicitly teach, but Skagius, however, does teach:
wherein the risk analysis includes using one or more predefined evaluation curves for one or more output values of data providing units (See at least Col. 13, Line 46 - Col. 14, Line 67: Describes a system for plotting a driver score value over time. The score value may reflect various data collected from a vehicle [e.g., the traction between the vehicle wheels and a road surface]), and
wherein a y-axis of the evaluation curve indicates a risk value and a x-axis indicates time, and wherein the evaluation curve has a section of constant y-values which extends to a predefined boundary value of x, and a section of rising y-values starting at x being equal or larger than the boundary value (See at least Col. 13, Line 46 - Col. 14, Line 67: The score may be plotted over time [See Figure 4]. The x-axis of the graph corresponds to a time period that extends from 0 [i.e., the current time] to -180 [i.e., 180 seconds from the current time]. The y-axis corresponds to the magnitude of the score value [i.e., the risk value, see Col. 11, Lines 10-38]); and
each time a predefined driving situation occurs, the actual output values of one or more data providing units are mapped onto the one or more evaluation curves and the actual y-axis value is retrieved (See at least Col. 13, Line 46 - Col. 14, Line 67: Each time an event occurs to raise or lower the score value, the score value is plotted on the graph [See Figure 4]. Examiner's Note: The exemplary embodiment described in Paragraph 40 corresponds to fuel waste during operation of a vehicle. However, the score value may also correspond to the risk associated with the driver operating the vehicle [See Col. 11, Lines 10-38]); and
the retrieved y-axis values are merged with previously retrieved values for computing a driver-specific risk factor for the authenticated driver which adapts over time (See at least Col. 12, Line 60 - Col. 13, Line 23: The system may be arranged for evaluating a driving performance of a vehicle driver by comparing the accumulated score value and/or average score value with the result from other vehicle drivers and/or historical result from the same driver).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fields and Skagius in order to provide a vehicle driver feedback system and method for providing vehicle driver feedback that provides improved feedback information to the driver of the vehicle (Skagius: Col. 1, Lines 34-37). By displaying to the vehicle driver during driving a graphical score value development over time or relative to the travelled route as feedback to the vehicle driver, the driver is not required to continuously monitor the display to acquire useful feedback (Skagius: Col. 2, Lines 4-21).


20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fields (U.S. Pre-Grant Publication No. 20210272207) in view of Collopy (U.S. Pre-Grant Publication No. 20100131304).

Claim 11
	Regarding claim 11, Fields does not explicitly teach, but Collopy, however, does teach:
wherein the data of a driver including the risk factor of the driver stored on the remote computer can be accessed by a person different to said driver if said driver has authorized said person via an input/output device (See at least Paragraph 79: Describes a system for disseminating driver information to third parties. The driving data may be accessed by third parties in response to the driver agreeing to disseminate the information).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Fields and Collopy in order to provide various benefits to the driver such as a reduction in their insurance rates (Collopy: Paragraph 79).


Citation of Pertinent Prior Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davidson (U.S. Pre-Grant Publication No. 20180025555): Describes a system configured to identify, based telematics data captured from the vehicles, turns executed by the vehicle during a particular time period. The system is further configured to analyze the identified turns to determine and display various turn segment attributes to a user in order to provide an indication of turns having an abnormal or excessive duration and/or to provide overall efficiency-indicative information relating to the vehicle turns.
Roy (U.S. Pre-Grant Publication No. 20150191178): Describes a system for inferring an identity of the driver based on current driving data/behavior relative to one or more driver profiles.
Fields (U.S. Patent No. 10915965): Describes a system for determining whether a vehicle operation is authorized. If the driver of the vehicle is not authorized, the system may limit or restrict the operation of the vehicle (See Fig. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696